I concur in the conclusion reached, but regret the adoption, in this state, of the rule that a so-called carbon copy of a writing may be admitted in evidence without demand made to produce the original, on the theory that it is a "duplicate original," because: (1) Generally, it is not executed and, therefore, is neither a copy nor a duplicate original; (2) it, occasionally, furnishes such attorneys as are willing to do so, opportunity to take their adversaries unawares and thus defeat the ends of justice.